Citation Nr: 0636836	
Decision Date: 11/28/06    Archive Date: 12/06/06

DOCKET NO.  02-15 280A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in No. Little Rock, Arkansas



THE ISSUE

Entitlement to service connection for degenerative disc 
disease, cervical spine (DDD), claimed as a neck condition.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel




INTRODUCTION

The veteran served on active duty from October 1962 to 
September 1966.   

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a December 2001 rating decision issued by the 
No. Little Rock, Arkansas, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied service 
connection for DDD and bilateral hearing loss.  

In July 2004, the Board granted service connection for left 
ear hearing loss, but denied service connection for DDD and 
right ear hearing loss.  On appeal, in September 2005, the 
U.S. Court of Appeals for Veterans Claims (Court) vacated the 
2004 Board decision to the extent that it denied service 
connection for DDD and remanded that matter for 
readjudication consistent with the parties' August 2005 Joint 
Motion.  The veteran does not seek further review of the 
Board's 2004 decision on right ear hearing loss.         

The appeal is REMANDED to the RO, via the Appeals Management 
Center (AMC), in Washington, D.C., for further evidentiary 
development consistent with the Joint Remand and the 
September 2005 Court order.  VA will notify the veteran if he 
needs to take further action.  


REMAND

The veteran contends that his present cervical spine 
disability is the result of injury to his chin upon falling 
on a concrete floor, in late 1963, in the course of 
prisoner-of-war (POW) simulation training.  The veteran 
stated during this appeal, and as long ago as in 1969, that 
he lost teeth as a result of that injury.  See June 1969 RO 
hearing transcript; statement submitted in VA Form 9 filed in 
October 2002.  The record reflects a 1969 rating decision 
granting service connection associated with missing teeth 
secondary to trauma.

The Court essentially determined that, based on the 
foregoing, a VA compensation and pension (C&P) medical 
examination is warranted to determine the etiology of the 
present cervical spine disability.  Such examination is to be 
performed while this case is on remand status, following 
compliance with certain notice provisions, and as warranted, 
further evidentiary development, as directed below.

The Board directs the following actions:

1.  Advise the veteran that he may submit 
any evidence or information, lay or 
medical, that pertains to his neck or 
cervical spine problems and which is not 
already in his claims file.  Advise him 
that he can identify the custodians or 
sources of such evidence not already of 
record if he desires VA assistance to 
obtain the missing records.  If he does 
so, then assist him in securing the 
records consistent with the duty to 
assist.  Ask to him to specifically state 
whether he has had any VA medical 
treatment for his cervical spine or neck 
disability, and if so, ensure that VA 
clinical records are associated with the 
claims file.       

2.  Provide the veteran notice consistent 
with Dingess v. Nicholson, 19 Vet. App. 
473 (2006). 

3.  After completing the above, arrange 
for the veteran to undergo a C&P 
orthopedic examination.  Make the entire 
claims file, including any new evidence or 
information added to the record as a 
result of the above directives and a copy 
of this remand order, available to the 
examiner.

A physician should examine the veteran, 
review the veteran's medical history as 
documented in the claims file, and perform 
diagnostic testing as deemed warranted, 
and then diagnose any present cervical 
spine disorder(s).  For each diagnosis, 
the physician should opine whether it is 
at least as likely as not (by a 
probability of 50 percent), more likely 
than not (by a probability higher than 50 
percent), or less likely than not (by a 
probability lower than 50 percent) that it 
is etiologically related to active 
service, to include, specifically, trauma 
to the chin reportedly in late 1963 in the 
course of performing POW simulation 
exercises.

The examiner is asked to thoroughly 
discuss the rationale for any etiology 
opinion given, including a discussion of 
medical history as warranted to support 
any opinion.  If he or she determines that 
an opinion cannot be stated to a 
reasonable degree of medical certainty 
(that it cannot be given without resorting 
to conjecture or speculation), then he or 
she should explicitly state so and explain 
why.

The examiner is requested to explicitly 
state that the claims file was reviewed.  

4.  Thereafter, readjudicate the claim 
based on a review of the whole record.  If 
the benefit sought remains denied, then 
issue an updated Supplemental Statement of 
the Case (SSOC) that includes governing 
laws and regulations and a discussion of 
all pertinent evidence and information 
added to the record since the May 2004 
SSOC was issued, and give the veteran and 
counsel an opportunity to respond to it.  
Thereafter, if in order, return the appeal 
to the Board.   

The veteran is advised that failure to report for a VA C&P 
examination, if scheduled, could result in adverse 
consequences, including a denial of his claim, if good cause 
is not demonstrated.  38 C.F.R. § 3.655 (2006).  He has the 
right to submit additional evidence and argument on the 
matter(s) remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

All claims remanded by the Board or the U.S. Court of Appeals 
for Veterans Claims (Court) for additional development or 
other appropriate action must be handled expeditiously.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




_________________________________________________
CONSTANCE B. TOBIAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


